  Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 1 of 28 PageID #: 67



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------)(
UNITED STATES OF AMERICA,


                  -v-                                                    18-CR-97 (PKC)


MICHAEL FODER,

                           Defendant.
------------------------------------------------------)(




                                   SENTENCING MEMORANDUM
                                  ON BEHALF OF MICHAEL FODER




                                                           JAMES M. MOSCHELLA
                                                           Karasyk & Moschella, LLP
                                                           Attorneys for Defendant Michael Fader
                                                           233 Broadway, Suite 2340
                                                           New York, New York 10279
                                                           T: (212) 233-3800
                                                           F: (212) 233-3801
                                                           E: Jmoschella@kmattomeys.com
   Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 2 of 28 PageID #: 68



                                                   TABLE OF CONTENTS

PRELIMINARY STATEMENT ........................................................................... 1

I. OFFENSE CONDUCT ..................................................................................... 3

II. GUIDELINES ANALYSIS ........................................................................................................ 9

           THE COURT SHOULD REJECT PROBATIONS' CALCULATION OF A 2-POINT
           ENHANCEMENT FOR "ABUSE OF A POSITION OF PUBLIC TRUST ...................... 9

III. PERSONAL HISTORY .......................................................................................................... 12

           A. Foder Admirably Served the People of New York City as a 10-Year Law
           Enforcement Officer.......................................................................................................... 12

           B.     Foder is a Devoted Father, Husband, and Friend .................................................... .14

           C.     Foder is a Mentor to the Community ....................................................................... 18

IV. A NONCUSTODIAL SENTENCE IS APPROPRIATE HERE ............................................ 20

          A.         A Noncustodial Sentence Will Adequately Reflect the Seriousness of the Offense,
                     Promote Respect for the Law and Provide Just Punishment ................................ 20

          B.         The Public Scrutiny Surrounding Foder's Case and His Status as a Former Cop
                     Weigh Heavily Against Imprisonment .................................................................. 22

          C.         A Custodial Sentence is Unnecessary to promote General Deterrence ................ 23

          D.         A Custodial Sentence is Unnecessary to Keep Foder from Reoffending ............. 24

CONCLUSION .............................................................................................................................25




                                                                   111
  Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 3 of 28 PageID #: 69



                                   PRELIMINARY STATEMENT

        As his guilty plea indicates, Michael Foder accepts unconditional responsibility for giving

false testimony under oath regarding a photo identification he conducted in his capacity as a New

York City Police Officer- the conduct giving rise to his offense of conviction, for which he now

faces sentence. See 18 U.S.C. § 1623. By his own allocution, Foder fully recognized that he was

not truthful about the date and the manner in which he conducted the subject photo identification.

In short, Foder knew better and if he was able, he would unequivocally change his decision to

continue obfuscating his prior misguided decisions. He let down himself and everyone else- the

public, the Court, his loving family, and the Department he loved- by not giving full and

complete thought to his actions.

        Michael Foder did not set out to betray the public trust. The duty to serve and protect

formed the very core of Mr. Foder's identity and unfortunately, this proved to be his downfall.

He truly believed that he was doing the right thing in helping to arrest and charge the individual

identified in the photo array, who he believed, and who we submit even the Government

believes, to be guilty of the crimes charged in the underlying criminal proceeding. His decision to

essentially back date the photo identification, and then fail to reveal those actions when

questioned about it, was a grave lapse in integrity and character. Mr. Foder highly valued his time

as a New York City Police Department (NYPD) Police Officer and Detective. It was an honor

and a privilege that he valued, appreciated and took with the utmost seriousness each day that he

was fortunate to represent the NYPD. Although Mr. Foder was only ten years into his career, in

his short time with the Department he proved himself as a dedicated, professional, and hard-

working officer. His tarnished legacy only compounds the deep regret Mr. F oder feels over his


                                                 1
  Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 4 of 28 PageID #: 70



actions, and the damage that it has caused to his family and fellow officers. Through this

memorandum we hope to assist the Court with information and identity other factors that we

submit are relevant and should be considered in imposing a non-jail sentence in this matter.

        As the Court is well aware, the Guidelines are just one of the Section 3553 factors a Court

need consider in imposing a sentence, and at best are a rough approximation of sentences that

might achieve § 3553(a) objectives. Rita v. United States, 551 U.S. 338, 350 (2007). Based on

the Supreme Court's decisions in cases such as United States v. Booker, 543 U.S. 220 (2005)

and Gall v. United States, 552 U.S. 38 (2007), and their progeny courts must look not only to the

Sentencing Guidelines, but also to the entirety of the Sentencing Reform Act in fashioning a

sentence. The Guidelines are advisory and are to be given no greater weight than any other factor

in the Sentencing Reform Act. Under Gall, moreover, courts need not fmd extraordinary

circumstances to deviate from the guideline range. Further, non-guideline sentences are not

presumptively unreasonable and the Supreme Court has sought to guard against what is described

as "approaches ... com[ing] too close to creating an impermissible presumption of

unreasonableness for sentences outside the Guidelines range." Id. at 4 7

        The question now before the Court is whether a sentence of incarceration, as a strict

Guideline approach presumes, or a lesser sentence of probation, as we propose, will be

sufficient, but not greater than necessary to comply with the sentencing factors of 18 U.S.C.

3553.

        For the reasons set out below, the defense urges the Court to impose a non-custodial

sentence on Mr. Foder consisting of probation and community-based supervision as the Court

deems necessary. In sum, as documented in the numerous letters of support accompanying this


                                                2
  Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 5 of 28 PageID #: 71



memorandum, and based on the peculiar facts of this case, Michael Foder is a good man in every

sense- a good father, a good son, a good brother, husband, co-worker, and friend. He is a man of

decency, good character, and kindness for whom a noncustodial sentence is "sufficient, but not

greater than necessary" to satisfy the goals of punishment. See 18 U.S.C. § 3553(a).

                                    I. OFFENSE CONDUCT

        Detective Foder pleaded guilty to one count of perjury in violation of 18 U.S.C. § 1623.

Section 1623 makes it a crime for anyone who is under oath in a proceeding before a court or a

grand jury to knowingly make a "false material declaration."

        Specifically, Foder admitted that on December 29,2016, he lied while testifying under

oath in the United States District Court for the Eastern District of New York about the

identification procedures he used in conducting a photo array, and the date on which it was

conducted.

       Although the testimony in question was on December 29, 2016, and although Foder was

never charged with any crimes related to falsifying the photo array in issue, one has to go back to

October and November 2015 for the proper context of the perjured testimony, for that is the

genesis ofF oder' s misconduct.

       On October 16, 2015, the complaining victim ("the victim") was the victim of a robbery

and livery car jacking in the confines of the 70'h Precinct in Brooklyn, New York. Three males

entered the victim's car and subsequently one male, later identified as Sasha Honore, displayed a

firearm, demanded the victim's money and property, and ultimately took his car, leaving him at

the side of the road. The victim called 911 and officers from the NYPD 70'h Precinct responded

and brought him back to the station house.


                                                3
  Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 6 of 28 PageID #: 72



        On that evening, then Police Officer Michael Foder was working in the 70th Precinct and

was assigned to investigate the aforementioned crime. Unfortunately, Officer Foder had just

recently been assigned to the Detective Squad and by all objective accounts was inexperienced

and not versed in NYPD Detective Bureau Protocol. (He was later promoted to Detective, but

that would not be until late in 20 17). After interviewing the complaining witness and getting

descriptions of the alleged perpetrators, P.O. Foder utilized the Department's "Photo Manager"

system and had the complaining witness look through the photos of individuals to see if he

recognized any of the individuals provided by the computer program. The complaining witness

recognized Sasha Honore and identified him as the individual who displayed the firearm.

Thereafter, P.O. Foder conducted a photo array with the complainant (although not required) and

the complaining witness again identified Honore. A warrant was then issued for Honore who was

arrested on or about October 22, 2015 by a member of the NYPD Warrant Squad. Thereafter, a

lineup was conducted and the complaining witness again identified Honore as the individual who

displayed the firearm. He was then arrested and arraigned for the robbery. The two other

perpetrators of the car jacking remained at large.

       Subsequent to Honore being arrested, P.O. Foder received information that the two other

individuals who may have been present during the robbery were Mardoche Petitphare and

Rayvaughn Williams. This information included a positive fingerprint identification of Petitphare

taken from the steering wheel of the complaining witness's vehicle. The evidence establishes that

on November 27,2015, into November 28,2015 Foder conducted several computer inquiries,

including obtaining the NYPD photo of suspect Mardoche Petitphare. On November 28'h Foder,

looking to confirm Petitphare's identity as the second perpetrator, and because the complaining


                                                 4
   Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 7 of 28 PageID #: 73



 witness was not in the United States, sent Petitphare's photo via the cell phone application

 "What's App" to the complaining witness asking if he recognized him. The complaining witness

identified Petitphare as one of the perpetrators, indicating he was the perpetrator who drove the

car away from the scene. On that same date- November 28,2015- P.O. Foder activated an "I-

card" for Petitphare to be taken into custody. Because Petitphare was already in custody on other

robberies he allegedly committed, he was also then subsequently charged with the October 16,

2015 car jacking. Upon information and beliefPetitphare was arrested by federal agents on other

crimes in which he was allegedly involved. 1

         Several days after this identification, Foder was asked by a supervisor whether he

conducted a photo array identification procedure with the complaining witness regarding

Petitphare. He said he did not, as he was unaware that he was required to do so. Foder was

directed to do so. He therefore prepared and conducted a photo array on or about December 2,

2015. The complaining witness again identified Petitphare and indicated Petitphare was the one

who drove the car away from the scene.

         Foder wrote the incorrect date of November 27, 2015 on the photo array- an obvious

mistake in hindsight- using the date on which the complaining witness first positively identified

Petitphare via the misguided What's App text exchange. As Foder explained to Probation Officer

Murphy when interviewed for the PSR, since he had the victim identifY Petitphare several days

prior to the photo array, he asked "what date should I use?" of his coworkers. All agreed to use

the date he first identified Petitphare. It may seem obvious in hindsight that the unorthodox



         1
           It should be noted that at this point Officer Foder had no knowledge that either the United States
Attorney's Office or any federal agency was going to take over the prosecution of the perpetrators, which is what
ultimately occurred.
                                                         5
   Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 8 of 28 PageID #: 74



 manner in which the identification occurred is highly problematic, but as Foder explained, he

 was, "in over his head," "overwhelmed," and "inexperienced."The fact remains that Foder

 intentionally wrote the incorrect date on the array.>

          It was not until several months later- after Foder had closed his cases- that P.O. Foder

was notified that the United States Attorney's Office for the Eastern District of New York had

taken over the prosecution of Sasha Honore, Mardoche Petitiphare, and Rayvaughn Williams. In

December 2016, over one year after the subject photo array, pre-trial hearings began in those

matters. As is pertinent to the present case, P.O. Foder testified on December 29,2016, before

the Honorable Edward R. Korman. It is here where Foder's ultimate lack of judgment occurred.

Foder had the opportunity at this point to fix his prior errors. He did not, but instead dug the

hole deeper by not bringing this to the attention of from the U.S. Attorney, and ultimately,

testifYing falsely.

         We direct the court to that portion ofFoder's testimony at the pre-trial hearing which

forms the basis of the perjury here in this case:

         Q:       I am directing your attention specifically to November 27'h of2015. Did you
                  conduct any photo arrays on that date?

         A:       Yes.

         Q:       I'm placing before you a document I've marked, this will be page 3 of
                  Government's Exhibit 6. Detective, do you recognize this document?

         A:       Yes.


         2
          Although not part of the count to which Fader pleaded guilty, several months later, the third perpetrator-
Rayvaughn Williams- was arrested by members oflaw enforcement evidently on charges unrelated to the car
jacking. Upon being notified ofthis arrest, P.O. Fader subsequently prepared arrest paperwork on Williams on or
about February 14, 2016, charging him with being the third individual present in the car during the car jacking.
Essentially F oder admits repeating similar transgressions and taking several shortcuts in regards to the Williams
photo array. Fader admits falsifYing and backdating the Williams photo array as well. Fader, then failed to reveal
those actions to both the AUSA and the Court when testifYing on December 26, 2016.
                                                          6
Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 9 of 28 PageID #: 75



       Q:      What is it?

       A:      It's my photo array that I conducted.

       Q:      On November 27'\ 2016 [sic]?

       A:      Yes. sir.

                                                * * *
       Q:      And today you told us about a photo array that took place on November 27'\ is
               that correct?

       A:      Correct.

                                                * * *
       Q:      You said that you showed that photo array on November 27m, is that correct?

    A:         Correct.

    Q:        And that the complaints [sic] looked at the photograph for about two minutes?

    A:        Two minutes. yes. sir.

    Q:        Did you note that anywhere?

   A:         No. sir.

   Q:         And this is again your recollection?

   A:         Yes.

   Q:         Did the complainant indicate a level of confidence with respect to the
              identification of the person he identified on November 27'h?

   A:         Yes.

   Q:         What level of confidence did he indicate?

   A:         He was very sure about which guy got out of the back seat of the car and got into
              the front seat. 3



   3
       Indictment, p. 2·4, US. v. Fader, No. 18-97 (E.D.N.Y.)
                                                    7
  Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 10 of 28 PageID #: 76



         While Foder knew that agreeing with counsel that Nov. 27m was the date of the photo

array was wrong, he "panicked." We submit that it becomes clear that Det. Foder did not go out

of his way during his testimony to create an elaborate lie or false description of events. A review

of his testimony shows that his testimony was very limited to yes and no answers. In no way are

we minimizing the perjury at issue here, but we submit that there is a vast difference between an

officer who takes the stand and perpetrates a fraud and intentionally and elaborately creates a

false narrative and fabricates evidence, versus someone who has painted themself into a comer

and panics and who was afraid to admit to his past conduct and, frankly, incompetence. The vast

majority of the cited testimony was, of course, entirely truthful. As he acknowledged, moreover,

there are details he just does not recall. As he explained, had he thought even for a moment that

these were not the individuals who committed the robbery, he would never have taken the actions

that he did. It was never his intention to lie to the Court, and he is deeply remorseful that

ultimately his actions in burying his head in the sand led to the dismissal of some of the charges

against these defendants. He recognizes that he should have informed the AUSA of the problem

and fixed it before it got this far. He did not and will have to live with the pain of the mistake for

the rest of his life.

        On or about August 1, 2018, Det. Foder resigned from the NYPD. He has forfeited

everything- his pension, as well as any and all benefits he otherwise would have been entitled to.

He has since found new employment and continues to provide both financial and emotional

support to his family.

                                  II. GUIDELINES ANALYSIS

        The Government and defendant have stipulated to an adjusted offense level of fourteen


                                                  8
  Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 11 of 28 PageID #: 77



(14), calculated as follows:



        Base Offense Level (U.S.S.G. § 2J1.3(a))                                       14

        Substantial Interference with Administration of Justice(§ 2Jl.2(b)(2))         +3

        Acceptance of Responsibility (U.S.S.G. § 3El.l(a)                              -2

        Pleads Guilty On or Before 8/3/2018 (U.S.S.G. § 3El.l(b)                       -1

        Total Offense Level                                                            14

        In Criminal History Category 1- this is F oder' s first offense-level fourteen carries a

sentencing range of 15-21 months imprisonment. We respectfully submit, however, that a

sentence outside the guidelines range is warranted and appropiate under the circumstances of this

matter. Specifically, a non-custodial sentence consisting of probation would address all of these

factors set forth under 18 U.S.C. §3553(a).

        THE COURT SHOULD REJECT PROBATIONS' CALCULATION OF A 2-
        POINT ENHANCEMENT FOR "ABUSE OF A POSITION OF PUBLIC TRUST"

        We object to the upward adjustment in the base offense level proposed by Probation for

allegedly "abus[ing] a position of public or private trust, or us[ing] a special skill, in a manner

that significantly facilitated the commission or concealment of the offense," as per U.S.S.G. §

3Bl.3. Both the Government and the defendant agree that the upward adjustment is not

warranted based both on the law and the facts of this case.

        Citing United States v. Williams, 527 F.3d 1235, 1250 (lith Cir. 2008), the United States

Sentencing Guidelines (U.S.S.G.) "specifY that '[t]his adjustment [abuse of a position of public

or private trust] may not be employed if an abuse of trust.. .is included in the base offense level or

specific offense characteristic."' (citing U.S.S.G. §3B1.3). We submit that it is inherent to his

                                                  9
  Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 12 of 28 PageID #: 78



offense of perjury in this particular case that Foder was violating a position of trust.

        Further, Mr. Foder does not warrant an enhancement for violating a position of public or

private trust because the perjury at issue here does his fit within the guidelines. The "abuse-of-

trust" adjustment "applies only where the defendant has abused discretionary authority entrusted

to the defendant by the victim."' United States v. Garrison, 133 F. 3d 831, 839 (11th Cir. 1998)

(quoting United States v. Jolly, 102 F.3d 46,48 (2d Cir. 1996)); see also United States v. Walker,

490 F.3d 1282, 1300 (11th Cir. 2007); United States v. Williams, 527 F.3D 1235, 1250 (11'h Cir.

2008). When employing this enhancement, a sentencing court must not be "overly broad"

because otherwise "the sentence of virtually every defendant who occupied a position of trust

with anyone, victim or otherwise would receive a section 3B.l enhancement." Williams, 527 F.3d

at 1250 (quoting United States v. Mullens, 65 F.3d 1560, 1567 (lith Cir. 1995)). As such, courts

have held that there "must be a showing that the victim placed a special trust in the defendant

beyond ordinary reliance on the defendant's integrity and honesty." Williams, F.3d at 1250-51.

In Williams, for example, the 11th Circuit rejected an adjustment under §3B 1.3 explaining that

such an adjustment is not warranted where the government or an agency thereof, while

technically "a victim" of the fraud at issue, "an abuse-of-trust adjustment was unjustified because

the defendant "did not occupy a sufficiently proximate position of trust relative to [Medicare]."

Id. at 1250 (internal citations omitted).

        Under these circumstances, we submit Foder does not fit the definition of violating a

position of public trust at the time of the offense as contemplated by the guidelines. Nonetheless,

even assuming arguendo that Foder was in a position of public trust, there must also be a

showing that he abused his position "in a manner that significantly facilitated the commission or


                                                 10
  Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 13 of 28 PageID #: 79



 concealment of the offense." U.S.S.G. §3Bl.3. This is simply not the case here. As is noted in the

 sentencing guidelines itself, "the position of trust must have contributed in some substantial way

 to facilitating the crime and not merely have provided an opportunity that could as easily

 have been afforded to other persons." U.S.S.G. §3Bl.3 (emphasis added). Notably, the

 Government is in agreement with defendant's position on this issue. In their letter dated January

4, 2019 in response to the PSR they stated:

        Mr. Foder's perjury was discovered in no small part because the audit trail on the
        NYPD's photo manager system had not been altered and this revealed that Foder's
        testimony about the timing of certain photo array procedures was false ... the particularized
        requirement that Foder's position in law enforcement significantly facilitated his perjury
        does not exist and the enhancement is not applicable."

His alleged position of trust is not what facilitated the crime, and he took no steps to cover up his

transgressions.

        It is also worth noting that Mr. Foder is already receiving a sentencing enhancement

under the proposed guidelines calculation for "Substantial Interference with the Administration

of Justice." Given this, the additional sentencing enhancement for violating a position of public

trust is duplicative and unwarranted. When coming to a plea agreement, enhancements and

decreases in the sentencing level were taken into consideration. The government did not move

for an enhancement for violating a position of public trust, and in fact, disagree with its addition.

This potential enhancement was not taken into consideration at all during plea negotiations,

where a total offense level of 14 was agreed upon. Given Mr. Foder's acceptance of

responsibility, timely manner of entering a plea, and already enhanced sentence for obstruction of

justice, the additional sentencing enhancement is completely unwarranted.




                                                 11
  Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 14 of 28 PageID #: 80



                   III. PERSONAL HISTORY AND CHARACTERISTICS

        A.      Foder Admirably Served the People of New York City as a 10-Year Law
                Enforcement Officer.

        Becoming a police officer was one of the proudest moments ofF oder' s life. See Letter of

Andrea Foder ("A. Foder Ltr."), attached hereto as Exhibit A. Foder comes from a family oflaw

enforcement officers; his two brothers are also employed by the NYPD, one as a Lieutenant, and

the other as a Patrolman. He truly loved his job. See Letter of James Hansen ("Hansen Ltr."),

attached hereto as Exhibit B. Foder devoted his entire life to serving the citizens of New York

City and keeping our streets safe. See Letter of Carmine Confessore ("Confessore Ltr."), attached

hereto as Exhibit C; A. Foder Ltr.(Ex. A).

        Foder worked hard and his career flourished. See Letter of Dennis R. Ferber ("Ferber

Ltr."), attached hereto as Exhibit D. He was a standout worker and as such, he was rewarded with

being moved into specialized units and then subsequently promoted to the rank of Detective. See

Confessore Ltr. (Ex. C). Lt. Dennis Ferber summed up his career well:

       He started as a rookie officer in my Field Training Unit, where he was very active,
       making many arrests and responding to the community's needs. Michael then went on to
       patrol duties, but wasn't there long due to his hard work. He was quickly picked up to
       work in the Precinct Conditions Unit where he addressed low-level community problems.
       He flourished in this unit and was promoted to the Street Narcotics Unit. In this unit,
       Michael made many prominent arrests by developing confidential informants, studying
       precinct conditions and perpetrators, and interacting with the community who regularly
       provided him with information because of the trust he developed with them. After [Lt.
       Ferber] retired, Michael was assigned to the Precinct Detective Squad, where he was a
       valuable assets because ofthe knowledge and skills he attainted in the years working his
       way up the precinct level.

Ferber Ltr. (Ex. D).

       F oder served with "integrity and the utmost character" and this dire mistake is very much

not in character for him. See Letter of Emmanuel A. Vizotti ("Vizotti Ltr.") attached hereto as

                                                12
  Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 15 of 28 PageID #: 81



Exhibit E; Ferber Ltr. (Ex. D). As Lt. Ferber explained, "his actions were not that of a corrupt

cop with a pattern of illegal behavior, but an act of laziness, making administrative mistakes and

failing to take appropriate steps to correct that mistake." Ferber Ltr. (Ex. D). "I believe he was

trying to keep the community safe from three extremely bad people but he made mistakes in the

process. He tried to correct them with more mistakes & bad decisions until it all got away from

him and was beyond repair." Letter of John Foder Jr ("J. Foder") attached hereto as Exhibit F.

See also, Letter of Timothy J. Foder ("T. Foder") attached hereto as Exhibit G. Of course there is

no excuse for laziness and he should have followed correct procedure and owned up to his

mistakes, but we cannot downplay the difference that Mr. Foder made because of his career and

the lives that he saved. See Vizotti Ltr. (Ex. E). "People are alive today that would not be but not

for the work of Michael Foder." Vizzotti Ltr. (Ex. F). Besides the act for which Foder has pled

guilty, his career was unblemished. See Letter of Michael Foder ("M. Foder Ltr.") attached hereto

as Exhibit H.

       Michael Foder not only made a difference in the lives of the citizens of New York, but in

the lives of his fellow officers. When rookie officers started the job Det. Foder made sure that

they knew that he was there for them. See Letter of Vasilios C. Vasilopoulos ("Vasilopoulos

Ltr") attached hereto as Exhibit I. The way that other officers speak about Mr. Foder speaks

volumes about the type of person that he was- "I remember him constantly reminding us that his

phone is always on, and for us to never hesitate in calling him if we needed any help, whether it

was job related or personal issues. Most of the officers offered this, Mike was the only one who

followed through with it and meant every word he said." Vasilopoulos Ltr. (Ex. I). Additionally,

being that Det. Foder joined the Department a few years later in life than most do, he was older


                                                 13
  Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 16 of 28 PageID #: 82



than most in his rookie class and looked up to as an "older brother." Hansen Ltr. (Ex. B);

Confessore Ltr. (Ex. C). Officer Vizotti described Det. Foder as being the "voice of reason" and

stated that he was "incredibly lucky to have befriended Michael." Vizotti Ltr. (Ex. E).

          B.     Foder is a Devoted Father, Husband, and Friend

          The level of devotion and love that Det. Foder shows to his family and friends is a

common theme across every letter written about him. Foder would tell his friends in the

Department, "family is everything and should always come first in your life." Vasilopoulos Ltr.

(Ex I). His deep belief in this sentiment is apparent and something one can gauge within

minutes of meeting him. See A. Foder Ltr. (Ex. A). "No matter what ups & downs Michael has

gone through in life, the one constant is he has always been a devoted father to his three children,

Michael (MJ), Justin & Samantha." J. Foder Ltr. (Ex. F).

          Even during these tough times due to this case, Det. Foder has made sure to be "the best

dad and partner he could be." A. Foder Ltr. (Ex. A). This is because Det. Foder is always

genuinely and undeniably himself and his kindness shows through everything he does. As his

oldest son, Michael Jr. wrote, "Although it's been an extremely tough situation for him, he's

made sure to see me and help me through others things ocuring in my life right now." See Letter

of Michael Foder Jr. ("M. Foder Jr. Ltr.") annexed hereto as Exhibit J. Even when he and his

wife were going through a divorce (though they have since gotten back together), she still had

nothing but good things to say and saw the great person that Det. Foder is. "Even though we

divorced, we remained close. We had a great relationship because we were always friends above

all else." A. Foder Ltr. (Ex. A). Andrea's sister also describes him as a "good hearted and

dependable" person. Letter of Elissa LeBow ("LeBow Ltr.") annexed hereto as Exhibit K. She

writes:


                                                 14
  Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 17 of 28 PageID #: 83



         Michael and my sister Andrea started dating at a very pivotal time in our lives. It was only
         a few years after the passing of both of our parents to illness. Michael proved to be an
         immense and tremendous support for my sister and our family on the whole. He protected
         and took care of her the way and father or mother would want their daughter to be treated.

LeBow Ltr. (Ex. K).

         Everyone agrees: "[h]is children are his world, and he is theirs." Vizzotti Ltr. (Ex. F). As

Mr. Vasilopoulos noted, "The relationship that I see between him and his children is something

that I wish one day to have with my own children." Vasilopoulos Ltr. (Ex. I). One must be a

special type of person to have this type of relationship, and it does not go unnoted by everyone

who he spends time with. Det. Foder is the "rock" of his family. See Letter of Desmond

McNamee ("McNamee Ltr.") attached hereto as Exhibit L. Foder's son, MJ notes, "He's taught

me the importance of family, and loving one another to the fullest despite the differences we may

have." M. Foder Jr. Ltr. (Ex. J).

        Despite being very busy, Det. Foder made time to coach two of his children's basketball

teams at St. Clare's. He loves coaching them and they love having him by their side to share in

this experience. A. Foder Ltr. (Ex. A). Det. Foder is such an integral part of his family's life that

they "would be crushed without him home and in [their] everyday lives." A. Foder Ltr. (Ex. A);

see also Letter of Christopher W. Donohue ("Donohue Ltr.") attached hereto as Exhibit M.

"[Det. Foder's]love for [his children] is apparent in everything that he does. To lose him would

be devastating to them." Vizotti Ltr. (Ex. E).

        His family speaks very highly of him. His sister-in-law, Elissa LeBow notes in a very

telling story that:

        Michael is a family man, dedicated partner, loving father, crazy fun uncle, loyal friend,
        beloved son, grandson, brother, basketball coach, mentor ... and the list goes on. He is
        known by all and loved by most. I have personally seen how amazing and reliable he
        could be. I want to speak of one story in particular. I had just returned to work after
        having my first child. As a Physician Assistant there are very few instances in which one
                                                  15
  Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 18 of 28 PageID #: 84



        could say that they were not able to report to work. My son woke up with a fever of 103
        degrees, I would not be able to bring him to daycare, and my husband had not yet returned
        home from work. Michael was the first person I called. He came right over straight from
        work, it was 5:30am, he took the baby, and sat with him until my husband returned
        home. He could have said no, he didn't have to answer the phone, but he did.

LeBow Ltr. (Ex. K).

        Foder's son describes him as his biggest role model:

        My father has been the greatest role model in my life, and I've looked up to him since day
        one. He's taught me how to be a leader and role model for others in my life, such as my
        younger siblings, Samantha and Justin, who also look up my father as an extraordinary
        father, and make sure to tell everyone how much they love and adore him as much as they
        can. He's taught me to always believe in myself and to note listen to the negative words
        that others say because only you can define you. That's the motto I live by every day of
        my life, and what has helped me achieve many things thus far. Without my father I
        wouldn't be half the man I am today and there's no doubt in my mind about that. The list
        of good things I can say about my father could go on and on.

M. Foder Jr. Ltr. (Ex. J).

       Foder's selfless nature means that he puts everyone else before himself and this goes for

not just his family, but his friends as well. Vizotti Ltr .. (Ex. E). There are many anecdotes

throughout these letters that illustrate the many amazing sacrifices that Det. Foder has made for

his friends. Even if it is an inconvenience for him, Det. Foder will do anything to make someone

else feel better. Police Officer Carmine Confessore writes:

       In our second year oflmpact, I received a notification that I was being permanently tour
       changed to 6pm-235am with a few other people, but Mike wasn't one of them. I was
       pretty upset about it because I liked working during the day and I wasn't going to be
       working with my closest friend from work anymore. Mike saw that I was bunnned out
       and he volunteered to be tour changed as well. He would always say, "It won't be bad
       bud, we'll make the best of it." And we did.

Confessore Ltr. (Ex. C).

Even before they were friends, P.O. Confessore saw what an amazing person Det. Foder is:


                                                 16
  Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 19 of 28 PageID #: 85



        During precinct orientation, Mike saw that I was a bit introverted, sitting by myself, and
        came over to talk to me. He immediately made me loosen up with his funny but friendly
        personality, from there on, at least I knew I had one potential friend. Little did I know he
        would become one of my closest friends for the next decade.

Police Officer Vasilios Vasilopoulos has a similar story about Det. Foder. He writes:

        When I arrived [at the 70'h Pet.] I did not know what to expect. Just like every other
        rookie officer I was nervous, shy and I did not know what was to come and then I met Mr.
        Foder. ... Throughout my career Mr. Foder was always there for me as a friend as well as a
        mentor. I remember him on his way out [of] the precinct seeing me and staying with me
        to make sure that I was okay.

Vasilopoulos Ltr. (Ex. 1).

        Maynard Edrington shared a similar sentiment:

        What I can speak to is the man that I know personally as a great friend and better person.
        He has always taken care of his responsibilities and is a role model father and family
        man. Never have I questioned his loyalty to me or the job, as a young officer he always
        looked out making sure whatever I needed I had an any questions were answered. He
        never gave me wrong advice or put me in a compromising position. Michael Foder
        though not perfect long as I've known him has been a man of the best character.

Letter of Maynard Edrington ("Edrington Ltr.") attached hereto as Exhibit N.

       Det. Foder does not hesitate to step in when someone needs something. Lisa LaBarbara

noted, "when I was not able to drive my son to games due to illness, Mr. F od[ e]r did not hesitate

to step in and pick up my son, take him to the games and bring him back home again." Letter of

Lisa LaBarbera ("LaBarbera Ltr. ") attached hereto as Exhibit 0. His selfless nature inspires

others and this is something that cannot be discounted. "For me, Michael Foder is a good man.

He is honest to me as a friend and Coach to my Son. His love for his family and community

encourages me to do the same." Letter of MichaelS. Licitra ("Licitra Ltr.") attached hereto as

Exhibit P. "He is a person who I have deeply depended on through our friendship as a man of

strong merit and will....He is someone that always puts others before him and will continue to do

so long after this process." Donohue Ltr. (Ex. M).
                                                 17
  Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 20 of 28 PageID #: 86



        C.      Foder is a Mentor to the Community

        It is one thing for someone's family to note what a great person someone is, and another

entirely for neighbors and members of his community to take the time to write letters. This in

itself shows exactly what type of person Det. Foder is and the impact that he has had on his

community. Det. Foder is described as a "good neighbor" and "upstanding member of the

community" even in the face of all of his hardships. Letter of Sonia Justiniano ("Justiniano Ltr.")

attached hereto as Exhibit Q. In fact, as one neighbor wrote, "Jail time would be a punishment

not only to Michael but to his children, the children of this community and the families in our

community who rely on Michael in so many ways." Letter of Jill Vero-Kipp ("Vero-Kipp Ltr.")

attached hereto as Exhibit R.

        As mentioned earlier, Det. Foder is the coach to two of his young children's basketball

teams- Justin and Samantha. Coaching two teams of course takes up a significant amount of

time. Even so, Det. Foder does not just put in the minimum level of effort, he gives it his all. As

such, countless children, as well as their parents, view Det. Foderas a mentor and an invaluable

asset to their community. For example, one parent of a child on Det. Foder's team writes:

       I first met Michael Foder when he began coaching my son's basketball team at St. Clare
       School on Staten Island. This was a very delicate time for my son, Jason, and my family,
       as my husband, Jason's father, had suddenly passed. During this time as a coach, I
       witness him working with the children on the team, the staff members at the schools, and
       with the coaches of the other teams. In particular, I witnessed how he became a positive
       role-model for my son, and I will be forever thankful to him for being such a great
       influence on Jason. Michael has always showed the utmost respect and care during his
       work as a coach. His first and foremost concern during the time I was in his company was
       for the well fare and positive experience of the boys on the basketball team. He has made
       a lasting positive impression on my son and continually encouraged him as a player,
       student, and team member.

Letter of Gina Caliendo-Ocasio ("Caliendo-Ocasio Ltr.") attached hereto as Exhibit S.

       Another parent shares a similar story about what a positive impact Det. Foder left on her

                                                18
  Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 21 of 28 PageID #: 87



son- "I will always be grateful to Mr. Fod[e]r for the way he handled the situation when my son

was being bullied at school regarding how he played basketball." LaBarbera Ltr. (Ex. 0).

Michael Licitra, who served as an assistant coach for the team, expanded on this story:

        I always remember Michael calling a team meeting a few years ago when he became
        aware that one of our new inexperienced players, Jeremiah, was being bullied in school
        from a student that played on a more skilled team that he shouldn't be playing basketball
        because he will never be good. Coach Foder explained to all our kids that they all
        deserved to be there playing and were valuable members of the team. He also offered the
        best words of motivation and encouragement to Jeremiah that years later he is still
        playing and shows up to practice and games with much confidence and pride. Michael
        Foder reaches all the kids in this marmer.

Licitra Ltr. (Ex. P).

        These are not actions that Det. Foder has or had to take, but ones that he did and still does

because of the kind-hearted, caring, and selfless man that he is. As Jill Vero-Kipp wrote:

       For the past four years, Michael has been a driving force in my son's life. My son Shane
       is nine years old and views Michael as a father figure. My son has learned to trust himself
       and others through Michael's ability to build a team spirit amongst the children and the
       parents of this neighborhood .... He has demonstrated unconditional dedicated to the
       families of our neighborhood. As a New York City Department of Education Teacher, I
       can confidently say that he has had a positive impact on the youth of Staten Island.
       Countless parents rely on Michael's ability to build their children's confidence. As I hear
       of the possibility oflosing Michael for an extended period of time, I worry about the well
       being of his family, and our neighborhood.

Vero-Kipp Ltr. (Ex. R).

       There are many similar stories and sentiments shared in the attached letters. We

respectfully refer the Court to Exhibits "T" and "U" in particular. See Letter of Jeanine

Villamagna ("Villamagna Ltr.") attached hereto as Exhibit T; Letter of April Berardinelli

("Berardinelli Ltr.") attached hereto as Exhibit U.

       These are invaluable lessons that Det. Foder has instilled in countless children. He is a

mentor to all of the kids that he coaches. See Letter of Gerard Novello ("Novello Ltr.") armexed

                                                 19
  Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 22 of 28 PageID #: 88



hereto as Exhibit V. As Ms. Vero-Kipp aptly stated, "Michael is the heart of our community and

his absence will be felt by its children." Vero-Kipp Ltr. (Ex. R).

                IV. A NONCUSTODIAL SENTENCE IS APPROPRIATE HERE

         A noncustodial disposition is "sufficient, but not greater than necessary," to accomplish

the goals of sentencing- retribution, deterrence, and incapacitation- in Foder's case. Kimbrough

v. United States, 554 U.S. 85, 101 (2007) (quoting 18 U.S.C. § 3553(a)).

         A.       A Noncustodial Sentence Will Adequately Reflect the Seriousness of the
                  Offense, Promote Respect for the Law and Provide Just Punishment

         Without minimizing his conduct, Foder is a far cry from the stereotypical "dirty cop" who

doubles as a criminal or abuses his authority by corrupting justice. Ferber Ltr. (Ex. D). Det. Foder

took his job very seriously and as such, worked extremely hard to do the best work that he could.

His friends and family spoke of how out of character this incident was4 , one describing it as

"aberrant." Justiniano Ltr. (Ex. Q). In the end, his actions were a grave mistake, but this point

cannot be overstated: this was a "a terrible mistake. A mistake that Michael will live with for the

rest of his life. A temporary, isolated moment of bad judgment in an otherwise life of good."

Vizzotti Ltr. (Ex. F).

         To be clear, Foder recognizes that he chose to take the shortcuts that he did. To make



matters worse he "buried his head in the sand" and did not make it right when it counted- prior

to his testimony before Judge Korman.

        The Foder family has been devastated by his actions. Foder has lost his beloved job and

means of providing for his family, his hard-earned pension, and his reputation. See J. Foder



        4
          "!cannot state strongly enough how out of character this was for Michael." Ferber Ltr. (Ex. D); "Mike
would never do anything malicious to anyone nor violate a very important law on purpose." Confessore Ltr. (Ex. C);
"! only knew him to serve with integrity and the utmost character." Vizzotti Ltr. (Ex. F).
                                                        20
  Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 23 of 28 PageID #: 89



Ltr. (Ex. F); McNamee Ltr. (Ex. L); Donohue Ltr. (Ex. M); Vero-Kipp Ltr. (Ex. R). This has put

a "huge strain" on his family. J. Foder Ltr. (Ex. F). The months since Foder was charged have

already been difficult "emotionally and financially" on the family. A. Foder Ltr. (Ex. A). To

sentence him to a term of incarceration is not necessary here. Det. Foder loves nothing more than

his family. "I ask with great humility that you grant me leniency so that I may continue to be

present in the lives of my wonderful wife and children." M. Foder Ltr. (Ex. H)

        To lose his job after he "devoted his entire life"' to it and let down the people that he

cares about most was devastation enough. The day that he resigned from the NYPD "was one of

the hardest days of his life." A. Foder Ltr. (Ex. A). It is clear in his actions that he has been

greatly affected by this incident. Lt. Ferber noted, "the mental stress has taken a toll on him and

his family." Ferber Ltr. (Ex. D). Additionally, "Michael is full of remorse; he is saddened by his

actions, and is devastated with what the future may hold for his family." LeBow Ltr. (Ex. K); see

also M. Foder Jr. Ltr. (Ex. J).

       Michael is the father to three children- Michael Jr. or "MJ" (19), Justin (10), and

Samantha (8). It is important to note that "imprisoning him [would] not only punish him but

would be a crushing blow to his young impressionable children." Donohue Ltr. (Ex. M). He

would miss so many moments in his children's lives. Michael Jr. notes:

       Taking him away from my life will be something that I'm not sure how I'd handle ... Even
       not being able to see him very often, our texting and calling everyday, and making sure
       he's been in my life all these years has not changed my mind about him being my biggest
       role model. He's someone I'm going to look up to for the rest of my life, no matter what.
       In addition, ripping my father directly out of the lives of my brother and sister who love
       and care about him so much is heartbreaking for me to even just think about. They need
       him in their lives more than anything else, and without him, I can't even imagine the toll
       it will take on them mentally and emotionally.



       5
           A. Foder Ltr. (Ex. A).
                                                  21
  Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 24 of 28 PageID #: 90



M. Foder Jr. Ltr. (Ex. J).

Michael is a dad "who takes care to do the little things from [his children] such as helping with

homework, driving them to school and practices, and coaching them in sports." Ferber Ltr. (Ex.

D). Even though his older son, MJ, is no longer a "child", he is at a point in life where he "is just

becoming a man and he will need his dad now more than ever." McNamee Ltr. (Ex. L).

         In short, a prison term is not necessary to provide just punishment in this case. "[T]he

suffering [Foder] and his family have endured will always be a burden to them [and is]

punishment enough ... for someone who always wanted to do good." Ferber Ltr. (Ex. D).

         B.       The Public Scrutiny Surrounding Foder's Case and His Status as a Former
                  Cop Weigh Heavily Against Imprisonment

         Fader's high-profile fall from grace at the NYPD, particularly in today's climate, argues

strongly against incarceration. In prison, Fader's status as a former police detective, combined

with extensive publicity attending his case 6, would either expose him to abuse from fellow

inmates or require preventive segregation, forcing him to serve his sentence under unusually

harsh conditions. See United States v. Koon, 518 U.S. 81 113 (1996) ("the extraordinary

notoriety and ... media coverage of this case, couple with the defendants' status as police officers,"

make them "unusually susceptible to prison abuse") (internal citation and quotations omitted);

see also United States v. Volpe, 78 F. Supp. 2d 76, 88-89 (E.D.N.Y. 1999).

         "Extreme vulnerability" to in-prison victimization is a factor the Court should consider in

fashioning an appropriate sentence. United States v. Lara, 905 F.2d 599, 602-03, 605 (2d Cir.

1990) (Vulnerability to prison abuse properly considered in reducing sentence); cf Koon, 518

U.S. at 112 (susceptibility to prison abuse is ')ust the sort of determination that must be accorded



         6
           Should one Google his name, the entire first page of results are news articles about his charges and
subsequent plea and conviction. "He and his family have suffered great public scrutiny that has made it difficult for
them to interact in any manner with his community." Ferber Ltr. (Ex. D).
                                                          22
  Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 25 of 28 PageID #: 91



 deference" on review).

             While in today' s climate where every police misstep is highly publicized, one might think

that they must make an example out of Det. Foder. Since Foder "is to be punished for his

 crimes," not the "media coverage" accompanying them (Volpe, 78 F. Supp. 2d at 89), the

interests of justice weigh against a custodial sentence.

          C.        A Custodial Sentence is Unnecessary to Promote General Deterrence

          Section 3553(a)(2)(B) and (C) direct the Court to consider the need for a sentence

imposed to afford adequate deterrence to criminal conduct and to protect the public from further

crimes of the defendant. Deterrence and protection, two bedrock goals of sentencing are more

than adequately vindicated by a sentence here of probation. Fader's former colleagues know very

well of the toll that this case has taken Foder and his family. 7 As the annexed letters confirm, no

officer aware of what Foder has been through can reasonably think he escaped with a mere wrist

slap. With prison, or without, Foder' s story is nothing if not a cautionary tale- one that will

undoubtedly encourage officers to be hyper vigilant with their work and avoid taking similar

short cuts.

         As such, the principles of general deterrence are served. Foder's arrest and conviction has

and will undoubtedly send a strong message that perjury of any kind will be treated harshly, and

will not be tolerated. Section 3553's mandate for a sentence to account for the need to protect the

public from further crimes of the defendant is satisfied by a non-guidelines sentence for the same

reasons as described above as Foder will be very unlikely to recidivate. As Lt. Ferber noted: "His



         7
            "Mike worked so hard to become promoted to Detective and I was there the day he was promoted. I can't
imagine what this has done to him, with not being able to perform the job he loves." Hansen Ltr. (Ex. B); "He lost
his ability to be a Detective and must now living with the consequences that come with that. He has suffered, and his
family has suffered." Vizzotti Ltr. (Ex. F); "He has truly suffered as this is a mistake that will follow him for the rest
of his life and will have lasting effects." Donohue Ltr. (Ex. M); "I am fully aware that he made a huge mistake and I
know he is suffering from it." Vasilopoulos Ltr. (Ex. I).
                                                            23
  Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 26 of 28 PageID #: 92



 incarceration will not make the community any safer, it will not undo what he has done, and what

he has already suffered .. .is enough to keep others from making the same mistake." Ferber Ltr.

(Ex. D).

        D.      A Custodial Sentence is Unnecessary to Keep Foder from Reoffending

        There is also no need to protect the public from future crimes by incarcerating F oder. He

presents zero risk of recidivating. Det. Foder spent his life fighting crime- not committing it.

This crime occurred because of a mistake, and it is one that cannot happen again, both because he

is no longer a member of the police department, as well as the fact that he has more than learned

from his mistake. He deeply regrets his mistake and everything in his background cuts against

repetition.

        A sentence of probation will undoubtedly deter Mr. Foder from committing further

crimes. There is little question that this, his fust conviction, will teach a harsh lesson to avoid

future criminal conduct. Mr. Foder is an intelligent, hard-working, and selfless individual. There

can be no doubt that he will live and raise his children in the most positive and productive

manner possible. "Michael is a I 00% devoted family man and community leader who teaches the

kids ... hard work, dedication, the importance of education and most importantly RESPECT for

one another." Licitra Ltr. (Ex. P). Additionally, he has secured gainful employment to provide the

financial support his family needs.

               Michael Foder presents zero risk of reoffending, making a sentence of

incarceration unnecessary, superfluous, and not in the interests of justice.

                                          CONCLUSION

       Foder's family and friends know that he has learned from this experience and will never

falter again. They proudly support him, appealing for leniency in deference to F oder' s long

commitment to serving the community. As his supervisor of eight years wrote:

                                                 24
  Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 27 of 28 PageID #: 93



        I ask that you realize that Michael has made his community much safer and often
        willingly put himself in harsm way to do so. I ask that you realize that he has done good
        for his city, and while it does not excuse his action I believe it should have meaning in
        this matter. Finally, I ask that you sentence Michael to no jail time.

Ferber Ltr. (Ex. D).

        Foder's loving wife, Andrea, further states:

        For what it's worth, I have watched Mike over the past several months in his good days
        and his bad, he has truly shown remorse for making a bad decision to put him in this
        unimaginable place... .! beg of you to be lenient with your sentence and to avoid jail time,
        I need him here to be a husband, and his children need him to be a father. Our family will
        not be the same without him. I am not familiar with the side of the man that stood before
        the Court. What I am familiar with is all of the sacrifices he has made and all of the good
        he has done as a police officer and detective. I understand that justice must be served and
        punishment must be dispensed. I ask that the Court temper its decision, and that it be
        predicated not only on what Michael has been accused of, but also what he has done in
        the past to better his community, and the positive aspects of what he will do in the future.

A. Foder Ltr. (Ex. A).

       A noncustodial sentence will enable Foder to do just that- continue to be a positive

influence in his family and his community's lives. It is "sufficient, but not greater than

necessary," 18 U.S.C. § 3553(a), and it is the punishment that fits both the offender and his

offense of conviction. It is the sentence that is appropriate, and one we respectfully request the

Court to impose.

       Accordingly, we respectfully request that the Court impose a non-jail sentence with a

significant community service component and any of the community-based supervision methods

the Court finds most appropriate. This will allow for appropriate punishment while allowing Mr.

Foder to remain close to the support network of family and friends, as well as the community

who looks up to him.




                                                 25
 Case 1:18-cr-00097-PKC Document 24 Filed 02/15/19 Page 28 of 28 PageID #: 94



Dated: February 15,2019
       New York, New York




                                           ttomeys for Defendant Michael Foder
                                             RASK & MOSCHELLA, LLP
                                         233 Broadway, Suite 2340
                                         New York, NY 10279




                                    26
